Order unanimously modified in the exercise of discretion and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court’s award of attorney’s fees in the amount of $500 was proper. In the exercise of our discretion, however, the award is increased by the amount of $256 to cover disbursements (see, Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rósete, 70 NY2d 879, 881; O’Brien v O’Brien, 66 NY2d 576, 590; Rados v Rados, 133 AD2d 536). (Appeal from Order of Supreme Court, Wyoming County, Dadd, J. — Counsel Fees.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.